BLOSSÉR, J.
■ The courts have held that it is not necessary to prove the alcoholic percentage of beer or other liquid named in the first classificatidn of §6212:14 GC if the evidence shows that the beer or other liquid named ‘in such classification was possessed. The state, however, went further and proved by fitnesses that the liquid possessed by the defendant was intoxicating and contained' more than one-half of one ,per cent of alcohol. It is true that no chemical test was made. However, this was not necessary if it was otherwise proved. The only evidence to the contrary was that of the defendant. The trial court believed the evidence offered by the. state. Indeed* it is difficult to see how the court could have done otherwise.
The defendant urges that the trial court committed error during the progress of the trial, but a reading of the record discloses -that the guilt of the defendant was so 'manifest that it is difficult to see how he could have been prejudiced.
We have been unable to find any error in the record prejudicial to the defendant, and the judgment is affirmed.
Judgment affirmed.
MAUCK, PJ and MIDDLETON, J, concur.